Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
	Applicant’s Preliminary Amendment, filed March 19, 2020, is acknowledged. Claims 3, 5-7, 11 and 13 have been amended. Claims 1-13 are pending in the instant application. 

Priority
 This application is a 371 of PCT/EP2018/076031 filed on September 25, 2018, which claims priority to U.S. provisional applications 62/562,612, 62/562,699, and 62/562,712 filed on September 25, 2017. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). 

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1-7, drawn to a carotenoid-producing host cell comprising a retinol dehydrogenase, classified in C12Y 101/01105. 
Group II. Claims 8-10, drawn to a method of contacting retinal with retinol dehydrogenase, classified in A61K 8/671.
Group III. Claims 11 and 13, drawn to a process of using a carotenoid-producing host cell comprising a retinol dehydrogenase, classified in C12N 15/8212. 
Group IV. Claim 12, drawn to a method of introducing a nucleic acid molecule encoding a retinol dehydrogenase into a suitable carotenoid-producing host cell, and enzymatic conversion of retinal into a retinoid mix, classified in C12Y 101/01105. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared technical feature among Groups I is a carotenoid-producing host cell comprising a retinol dehydrogenase.  Because Group II lacks the use of the carotenoid-producing host cell comprising a retinol dehydrogenase, this group lacks unity of invention a priori.  Groups I, III and IV lack unity of invention because, even though the inventions of these groups require the technical feature of a carotenoid-producing host cell comprising retinol dehydrogenase, this technical feature is not a special technical feature as it does not make a contribution over the prior art of WO 2008/042338 A1 to Bailey  (IDS dated 3/19/2020).  Bailey teaches a Yarrowia lipolytica (Y. lipolytica) strain comprising an altered activity or expression of one or more enzymes including increased activity or expression of a retinol dehydrogenase polypeptide (p. 9, paragraph [0023]).  Therefore, the use of a carotenoid-producing host cell comprising retinol dehydrogenase is not a special technical feature that defines a contribution over the prior art.  Thus, the claimed inventions lack unity of invention a posteriori. 

Species Election
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species recited in claim 5 are as follows: 
Genus of host cells: 
Plants; 
Algae; 
Escherichia; 
Streptomyces;
Pantoea; 
Bacillus; 
Flavobacterium;  
Synechococcus;  
Lactobacillus;  
Corynebacterium;  
Micrococcus;  
Mixococcus; 
Brevibacterium;  
Bradyrhizobium; 
Gordonia; 
Dietzia; 
Muricauda; 

Synochocystis; 
Paracoccus;
Aspergillus; 
Pichia; 
Hansenula;
Phycomyces; 
Mucor; 
Rhodotorula; 
Sporobolomyces; 
Xanthophyllomyces; 
Phaffia; 
Blakeslea; 
Yarrowia lipolytica; and 
Saccharomyces cerevisiae. 
	The above species lack unity of invention a priori, as there is no technical feature common to plants, algae, and the microorganisms listed because they are from different phyla. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571)272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657